Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 7, 2022

                                      No. 04-22-00359-CV

                           IN THE INTEREST OF J.E.J.A., a Child

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00362
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER
        Appellant has filed a motion for a ten-day extension of time to file a brief. We grant the
motion and order appellant’s brief filed by September 19, 2022. This is an accelerated appeal of
an order in a suit for termination of the parent-child relationship that must be disposed of by this
court within 180 days of the date the notice of appeal was filed in the trial court. See TEX.
R. JUD. ADMIN. 6.2. Because of the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.

       It is so ORDERED on September 7, 2022.

                                                             PER CURIAM


       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT